DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-11, in the reply filed on 2/10/21 is acknowledged.  The traversal is on the ground(s) that the groups “are directed to the same invention” and “Group I is directed to the bag as assembled” while “Group II is directed to the faces which, when assembled form the bag”.  This is not found persuasive because if, as applicant contends, that group I is directed to the “bag as assembled” and group II is directed to “the faces”, then the inventions, while possibly related to the same invention, are NOT the same invention. Applicant’s clarification of the claims appear that the claims are related as intermediate-final products.  Despite applicant’s contention that “three or more lobes [are] (inherently created by attaching panels having their greatest height not at the center)”, that is not correct and there is no inherent property that lobes would be created by attaching such panels.  Furthermore, while showing different classifications is one possible manner of proving the inventions are independent or distinct, it is not the only possible manner. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (e.g. electronic .
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/10/21.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional Application No. 62/643049, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 2, and all the claims that depend thereon, requires “the primary cavity and the generally hollow support lobes being configured to, when filled, allow particulate material to pass between and among them”.  There is no support for such limitation in the provisional application No. 62/643049. Therefore, claims 2-11 have been examined with the effective filing date of the nonprovisional application, 3/14/19.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The rifle rest comprising “a generally hollow primary cavity”, “generally hollow support lobes”, and “the generally hollow support lobes extending away from the generally hollow primary cavity in a common direction”.
Claim Objections
Claim 2 is objected to because of the following informalities:  All claims must be in the form of a single sentence and end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a rifle rest having a body of material enclosing a hollow cavity, the body enclosing four excursions similar to legs, the body and excursions being fillable with particulate material, a reclosable opening in the body does not reasonably provide enablement for the body enclosing any other than four excursions or any support lobes configured to permit particulate material to be added to or removed from the generally hollow primary cavity, a material different from that comprising the remainder of the surface of the generally hollow primary cavity at the intersection of the generally hollow support lobes, at least one strap passing over the generally hollow primary cavity opposite the support lobes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification at par. 24 and all the figures show the body having exactly four “excursions” and there is nothing in the specification that would suggest any other number, there is nothing in the specification that discloses a configuration that would allow particulate material to pass between the body and the excursions, there is nothing in the specification or figures to suggest that the body has any shape other than a prism, the specification and figures only show a reclosable opening in the side of the body, there is nothing in the specification or figures to suggest a strap passing over the body opposite the excursions, there is nothing in the specification to suggest the abrasion or puncture resistant material at the intersection of the excursions is different from that comprising the remainder of the surface of the body.
Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please agree or disagree to the stipulation of each of the following assertions of facts:
In April of 2017 Warhorse Development (Chas Bales) and Bison Tactical collaborated on the development of a new shooting bag.  In May of 2017 these two businesses signed a “Contract for Development and Distribution”, effective March 1, 2017 to produce the bag which became known as the Saracen Bag (a.k.a. Tactical Udder).
The signed contract established “IP (intellectual property) resulting from the efforts of the parties will be owned equally by the parties”.  We produced and distributed that co-branded product until 2/20/2018.  On 2/20/2018 Warhorse Development notified Bison Tactical of their intent to terminate our relationship.
In accordance with our contract, both Warhorse Development and Bison Tactical are now producing bags that are similar in nature, which is in line with the above contract.  As a co-inventor of the Saracen Bag and Tactical Udder Bison Tactical is incorporated into any patent submissions filed with the patent office.

The applicant is required to enter in the record the art suggested by the applicant as relevant to this examination in par. 6 of the specification.
In response to this requirement, please provide the names of any products or services that have incorporated the claimed subject matter. 
In response to this requirement, please provide the title, citation and copy of each publication that is a source used for the description of the prior art in the disclosure/figures of the provisional application.  For each publication, please provide a concise explanation of that publication’s contribution to the description of the prior art.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry (US Patent 6,532,613).  Berry discloses a rest comprising: a generally hollow primary cavity, said generally hollow primary cavity (26) being fillable with particulate material (30); at least three generally hollow support lobes (34) attached to said generally hollow primary cavity, said generally hollow support lobes being fillable with particulate material (30); said generally hollow support lobes extending away from said generally hollow primary cavity in a common direction (see at least Fig. 6).

With regards to claim 3.    The rifle rest of claim 2 wherein: said generally hollow primary cavity has a cross section of a generally regular polygon with a number of sides corresponding to the number of generally hollow support lobes. (see at least Fig. 3)
With regards to claim 5. The rifle rest of claim 2 further comprising: a reclosable opening in said generally hollow primary cavity configured, when opened, to permit particulate material to be added to or removed from said generally hollow primary cavity and said generally hollow support lobes and when closed to prevent particulate material from entering or escaping said generally hollow primary cavity and said generally hollow support lobes. (col. 2, lines 55-63)
With regards to claim 6.    The rifle rest of claim 2 further comprising: a reclosable opening in at least one of said generally hollow support lobes configured, when opened, to permit particulate material to be added to or removed from said generally hollow primary cavity and said generally hollow support lobes and when closed to prevent particulate material from entering or escaping said generally hollow primary cavity and said generally hollow support lobes. (col. 2, lines 55-63)
With regards to claim 7.    The rifle rest of claim 2 further comprising: a plurality of attachment points (20, 24, 28) around the exterior face(s) of said generally hollow primary cavity. (col. 2, lines 47-55)
With regards to claim 8.    The rifle rest of claim 7 wherein: said attachment points are comprised of flexible material discontinuously attached to said generally hollow primary cavity (i.e. the flexible material is not made of a continuous piece). (col. 2, lines 47-55)

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes (US Patent 9,964,254). Hayes discloses a rifle rest comprising: a generally hollow primary cavity (12), said generally hollow primary cavity being fillable with particulate material (col. 3, lines 48-51); at least three generally hollow support lobes (14/30A, 30B, 32A, 32B) attached to said generally hollow primary cavity, said generally hollow support lobes being fillable with particulate material (col. 4, lines 20-25); said generally hollow support lobes extending away from said generally hollow primary cavity in a common direction. (see at least Figures 1 and 3)
Claim(s) 2-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated individually by each Bison Tactical Udder Field Bag (disclosed in Gear Update – 051 Bison Tactical, Tactical Udder Field Bag, YouTube, July 20, 2018), herein “Udder” and Saracen bag from Warhorse Development (disclosed in Warhorse Development Barricade Bags Review, YouTube, Aug 2, 2018), herein “Saracen”. Both Udder and Saracen disclose the exact same bag, hence this is not a combination of the two bags, merely they are the exact same bag, both being disclosed online with dates prior to the effective filing date of the current application. (It is noted that both the Saracen bag and the Tactical Udder were both disclosed online on Aug 21, 2017 by “Geb” on the “Barricade bag_Sniper’s Hide Forum” listed herein as prior art. Furthermore, there is no indication that both the Saracen bag and the Tactical Udder do not have a different inventive entity.)

With regards to claim 3.    The rifle rest of claim 2 wherein: said generally hollow primary cavity has a cross section of a generally regular polygon with a number of sides corresponding to the number of generally hollow legs.
With regards to claim 4.    The rifle rest of claim 2 wherein: said generally hollow primary cavity has a generally cylindrical shape.
With regards to claim 5.    The rifle rest of claim 2 further comprising: a reclosable opening in said generally hollow primary cavity configured, when opened, to permit particulate material to be added to or removed from said generally hollow primary cavity and said generally hollow support lobes and when closed to prevent particulate material from entering or escaping said generally hollow primary cavity and said generally hollow support lobes.
With regards to claim 6.    The rifle rest of claim 2 further comprising: a reclosable opening in at least one of said generally hollow support lobes configured, when opened, to permit particulate material to be added to or removed from said generally hollow primary cavity and said generally hollow support lobes and when closed to prevent particulate material from entering or escaping said generally hollow primary cavity and said generally hollow support lobes.

With regards to claim 8.    The rifle rest of claim 7 wherein: said attachment points are comprised of flexible material discontinuously attached to said generally hollow primary cavity. (the straps are connected to create loops)
With regards to claim 9.    The rifle rest of claim 2 further comprising: at least one strap passing over said generally hollow primary cavity opposite said legs.
With regards to claim 10.    The rifle rest of claim 9 further comprising: said strap(s) having an adjustable effective length.
With regards to claim 11.    The rifle rest of claim 2 further comprising: an abrasion and/or puncture resistant material, different from that comprising the remainder of the surface of said generally hollow primary cavity, at the intersection of said generally hollow legs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641